Citation Nr: 1440730	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 3, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for PTSD, rated as 30 percent disabling prior to November 16, 2009, 70 percent disabling from then until February 8, 2010, and 100 percent disabling since then.  

3.  Entitlement to a higher initial rating for diabetes mellitus type 2 (diabetes), rated as 20 percent disabling.  

4.  Entitlement to a higher initial rating for a right wrist disability, rated as 10 percent disabling.  

5.  Entitlement to a higher initial rating for tinnitus, rated as 10 percent disabling.   

6.  Entitlement to a compensable initial rating for bilateral hearing loss.  

REPRESENTATION

Appellant (Veteran) represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from October 1965 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record in this matter, which consists solely of electronic claims files, has been reviewed.  New and relevant evidence has been added to the record since the April 2011 Statement of the Case (SOC) and has been reviewed pursuant to the March 2012 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).

Regarding representation, the record reflects that September 2009, the Veteran appointed Attorney Hill through a properly executed VA Form 21-22a.  In April 2010, the Veteran submitted a VA Form 21-22 attempting to appoint the Florida Department of Veterans Affairs (FDVA), which if done properly, would revoke his power of attorney in favor of Attorney Hill.  However, the form while signed by the Veteran was never signed or otherwise acknowledged by FDVA.  Furthermore, in May 2010, Attorney Hill submitted additional documents in relation to the Veteran's claims and reasserted the previously executed power of attorney, by submitting the copy of the September 2009 VA Form 21-22a.  The RO thereafter recognized Attorney Hill's power of attorney and conducted business accordingly.  In September 2010, the Veteran signed an authorization to release his claims file to Attorney Hill, and effectively has continued to function as if Attorney Hill is his representative.  In April 2011, Attorney Hill submitted a copy of his fee agreement with the Veteran, signed by both parties in April 2011.
 
The Board finds that Attorney Hill is the appropriate representative.  Although the Veteran attempted to appoint FDVA via a VA Form 21-22 in April 2010, it was not acknowledged by the representative, and the attorney of record maintained active representation throughout.  At no point did FDVA participate in the Veteran's claims.  Thus, the Board finds continuous representation by Attorney Hill. 
 
The Veteran requested a hearing before the Board; however, he withdrew that request in correspondence received in April 2012. 

The issues regarding an earlier effective date for service connection of PTSD and of a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On April 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding his claim for a higher initial rating for diabetes.  

2.  On April 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding his claim for a higher initial rating for a right wrist disorder.    

3.  On April 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding his claim for a higher initial rating for tinnitus.  
4.  On April 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding his claim for a higher initial rating for bilateral hearing loss.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of a higher initial rating for diabetes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of a higher initial rating for a right wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of a higher initial rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of a higher initial rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on April 26, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting withdrawal of the appeals regarding higher initial ratings for diabetes, tinnitus, bilateral hearing loss, and a right wrist disorder.  Consequently, the Veteran has withdrawn these appeals; hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and each is dismissed.


ORDER

The appeal regarding the Veteran's claim to a higher initial rating for diabetes is dismissed. 

The appeal regarding the Veteran's claim to a higher initial rating for a right wrist disorder is dismissed. 

The appeal regarding the Veteran's claim to a higher initial rating for tinnitus is dismissed. 

The appeal regarding the Veteran's claim to a higher initial rating for bilateral hearing loss is dismissed. 


REMAND

A remand is warranted for the Veteran's claims to an earlier effective date for the grant of service connection for PTSD, and for a higher initial rating for service-connected PTSD.  

In March 1987, the Veteran filed his original claim to service connection for PTSD.  In an unappealed December 1987 rating decision, the RO denied his claim.  In August 2006, the Veteran filed his claim to reopen service connection.  In January 2009, the RO granted service connection for PTSD.  These facts are not in dispute. 

The claim to an earlier effective date for service connection rests on the provisions of 38 C.F.R. § 3.156(c).  The Veteran asserts that new service department records associated with the claims file since the August 2006 claim to reopen relate to the grant of service connection in January 2009.  The Veteran contends that the original March 1987 service connection claim should therefore be reconsidered.  He asserts that such reconsideration would necessitate the assignment of an earlier effective date.  Importantly, the provisions of 38 C.F.R. § 3.156(c) may apply in cases where the RO has obtained stressor verification records from the U.S. Army and Joint Services Records Research Center (JSRRC).  See Vigil v. Peake, 22 Vet. App. 63 (2008).

In this case, the AOJ did not respond to the Veteran's arguments for the assignment of an earlier effective date for service connection under 38 C.F.R. § 3.156(c).  Rather, the RO limited its focus to the rating, only mentioning that it was appropriate to set the effective date of that rating as the date of claim.  A remand is warranted so that this issue may be addressed directly.  Further, if an earlier effective date were to be assigned and a disability rating cannot be awarded based on the available evidence, the AOJ must determine whether a medical opinion is necessary to make a decision on the claim, including whether a retrospective medical opinion is necessary.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008); see also Vigil, supra, (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim to an earlier effective date for PTSD, and his claim to a higher initial rating for PTSD, should be readjudicated.  With respect to his claim for an earlier effective date for the grant of service connection for PTSD, the AOJ should consider the Veteran's arguments in the April 26, 2012 letter, as well as the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra.  Following the adjudication of such effective date claim, if the AOJ deems it necessary, any contemporary examinations or opinions, to include a retrospective medical evaluation or opinion, should be conducted or obtained.  If the claims remain denied, the Veteran and his representative, should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


